Citation Nr: 1024073	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  02-11 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from October 1969 to 
November 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In January 2003, the Veteran offered testimony before the 
undersigned Veterans Law Judge at a Board hearing held at the 
RO.  The case was remanded by the Board in November 2003 and 
November 2006.

When this case was most recently before the Board in October 
2008, the Board denied the Veteran's for service connection 
for low back disability, as well as a claim for service 
connection for psychiatric disability.  The Veteran appealed 
the decision as to low back disability to the United States 
Court of Appeals for Veterans Claims (Court).  In an Order 
issued in January 2010, the Court remanded the issue of 
service connection for low back disability to the Board for 
additional action.  


FINDING OF FACT

No low back disorder was present in service or within a year 
after discharge from service, and no current low back 
disorder is etiologically related to service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active duty, nor may the incurrence or aggravation of 
arthritis of the low back during such service be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002);38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for low back disability.  
The Board will initially discuss certain preliminary matters 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with required notice in a letter mailed in May 
2001, prior to the September 2001 rating decision denying the 
claim.  Although the Veteran was not provided notice with 
respect to the disability-rating or effective-date element of 
the claim until November 2006, after the initial adjudication 
of the claim, the Board finds that there is no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for low back disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board also notes that pertinent VA and private medical 
records have been obtained.  The Veteran submitted additional 
evidence and argument in April 2010 with a waiver of 
consideration by the agency of original jurisdiction.  He 
also indicated that he had no additional evidence to submit.  
In addition, the Veteran has been afforded an appropriate 
examination in response to his claim.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the RO/AMC's development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more of continuous, active 
service during a period of war, and manifests arthritis to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred or aggravated in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

It is the Veteran's essential contention that he developed a 
permanent back disorder due to injury in service.  The record 
reflects, and the Veteran has testified and long maintained, 
that he injured his back in 1973 when he was thrown to the 
ground while playing basketball.  In the alternative, he 
claimed in August 2005 that he injured his back due to 
rappelling from helicopter rope lines.  While the basketball 
injury is well-documented, this later assertion is 
unconfirmed in the record.  Regardless, the preponderance of 
the evidence is against a finding that any current low back 
disability is related to service.  

Service treatment records show that the Veteran sustained a 
low back strain as a result of a fall during a basketball 
game in October 1973.  On October 17, 1973, he noted the 
injury occurred the previous night, but that the pain was 
worsening.  He had back spasm.  X-rays revealed normal 
results.  Two days later, the only area of pain and 
tenderness was noted to be over intervertebral spaces L4-5, 
S1.  He was treated with heat and Fiorinal.  He was put on 
restricted activity through the end of the month for severe 
strain versus herniated nucleus polposus.  On separation 
examination in November 1973, the spine was noted as normal 
although the Veteran noted a history of back pain related to 
the strained back three weeks earlier.  No recurrent strain 
was noted.

VA treatment records in 1977 show multiple fractures of the 
left side due to an automobile accident.  No abnormalities of 
the spine were noted.  Private chiropractic treatment for low 
back pain is documented from February 1986 to July 2004.  VA 
treatment records reflect a finding of degenerative disc 
disease at L5-S1 in April 1993.  VA examination revealed no 
gross abnormalities of the back in 1998.  In February 2002, 
the Veteran's chiropractor, Charles Price, D.C., confirmed 
that the Veteran had been a patient at that facility since 
1987.  He noted that X-rays taken in 1985 and 1986 by the 
previous chiropractor showed hypo-lordosis of the lumbar 
spine with moderate spondylosis at the L5-S1 level.  Dr. 
Price observed that this spondylosis and disc degeneration 
could very well be the result of the injury he sustained in 
service in 1973.  Also in February 2002, chiropractor David 
K. Dahmer, Sr., D.C., reported that the Veteran had been his 
patient since April 2000 and that he reported his low back 
pain had been present and chronic since service in 1973.  Dr. 
Dahmer noted that the degenerative changes noted on the 
veteran's X-ray are attributable to injury.  

The Veteran was afforded a VA examination of the spine in 
June 2005.  In response to the examiner's question of when 
the low back pain started, the Veteran initially clearly 
reported that it began in 1977 with the automobile accident.  
He related that the car accident was severe and required 
extensive surgery of the left femur, facial structures and 
left upper extremity and that six months of rehabilitation 
followed the accident.  However, the examiner noted that 
immediately after he described this accident, the Veteran 
tried, "to change his story to include that the back pain 
actually started on a consistent basis since he was in the 
Army, but failed to produce a year or incident in which the 
pain occurred."  

On physical examination, the examiner observed that Veteran 
had the body habitus of a person who weight trains 
extensively.  The X-rays were consistent with multisegment 
degenerative lumbar disc disease.  The examiner reviewed the 
records and observed the 1973 in-service back strain and 
noted that the Veteran's back symptoms could not have been 
that significant because in the following month, November 
1973, the Veteran was seen for medical care after hurting his 
right finger and left ankle playing full contact football.  
This indicated to the examiner that the Veteran was in good 
enough shape to play rough football three weeks after the 
basketball incident.  Incidentally, a 2002 auto accident was 
also noted.  The physician concluded that the Veteran's 
degenerative disc disease was entirely more likely than not 
unrelated to back strain in service while playing basketball.  
He supported his opinion by noting that the Veteran initially 
reported that his back pain started in 1977 after the auto 
accident and not in service.  He also noted that the level of 
disability in this Veteran was entirely minimal as the 
Veteran weight trains, exercises and works as a roofer.  

VA treatment records dated through January 2006 document no 
significant treatment for or additional opinions related to 
the Veteran's back.  

Following the Court remand to the Board, the Veteran 
submitted written argument as well as duplicates of his 
service treatment records.  He also submitted two written 
statements from chiropractor Dr. Thomas P. Bracken dated in 
February 2010.  Dr. Bracken wrote that he had treated the 
Veteran for low back problems including pain and sciatica 
since January 2005.  Dr. Bracken noted that the Veteran 
reported that the low back pain began in service on October 
17, 1973, when he was pushed to the ground during a game of 
basketball.  Dr. Bracken opined that the Veteran's 
degenerative lumbar disc disease for which he is receiving 
treatment is consistent with the type of injury the Veteran 
reported occurred in the military.  Dr. Bracken initially 
opined that continued work as a roofer would only continue to 
aggravate the low back pain and lead to more lumbar 
spondylosis and possible osteoarthritis.  He later revised 
his statement to reflect that the Veteran worked as a 
handyman, but his opinion otherwise remained unchanged.

An MRI of the lumbar spine performed at the Tampa VA Medical 
Center in January 2010 revealed multilevel degenerative 
change and spinal stenosis of the lumbar spine, stable in 
comparison to an April 2009 study.  

The Veteran submitted written argument in April 2010 to the 
effect that the VA examiner who examined him in 2005 was 
misinformed as to his history as evidenced by his statement 
that the Veteran was a roofer.  The Veteran maintains in 
April 2010 he was never a roofer but rather that he was a 
handyman.  He also opined that the 1977 automobile accident 
did not cause his injury as he was already in significant 
pain from pre-existing strain due to in-service injury.  He 
observed that he reported pain at discharge from service due 
to injury as evidenced by his report of medical history dated 
November 16, 1973.  

With regard to the November 16, 1973, report of medical 
history, the Board also observes that the examiner at the 
time noted that while the Veteran had strained his back 
playing basketball three weeks earlier, there were no 
significant problems.  

The Board finds the 2002 opinions of Drs. Dahmer and Price 
and the 2010 opinion of Dr. Bracken less probative than the 
2005 VA opinion because the chiropractors do not discuss the 
documented intercurrent motor vehicle accident.  They merely 
indicate that current disability is consistent, generally, 
with injury to the spine as described by the Veteran.  The VA 
examiner does in fact discuss the 1973 basketball injury in 
detail, noting that the Veteran was playing football three 
weeks later, as well as the 1977 accident.  Moreover, he 
supports his opinion with reference to the Veteran's reported 
own history of low back pain since the 1977 accident.  The 
chiropractors fail to address the significant documented 
intercurrent injury, as well as the fact that the Veteran was 
playing football soon after the injury.  Their opinions are 
considered less probative as a result.  Moreover, the Board 
finds the 2005 opinion to be well supported in its reasons 
and not inconsistent with established fact.  

The Board has considered the appellant's statements that he 
has had low back pain since the basketball game in 1973.  
However, the Board notes that he has also made contrary 
statements.  The Board acknowledges that lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  As the record 
demonstrates inconsistency in his statements as to the onset 
and nature of the low back pain, the Board concludes that his 
statements as to the onset of low back pain in service and a 
continuity of low back pain thereafter are not credible  The 
Board rejects his statements as to onset of low back pain and 
continuity of symptomatology because they are inconsistent, 
as noted by the VA examiner.  The Board specifically does not 
dispute that the Veteran had an incident involving his low 
back as described in the service treatment record, merely 
that the current back disability is due to that incident.  As 
to another alleged source of injury to the low back in 
service, there is no documentation that such injury occurred, 
such injury is not inherently consistent with his service, 
and his assertions are not considered credible.  Thus, his 
lay statements to that effect are rejected.  

The Veteran's recent assertion that the 2005 VA examiner did 
not know his history because he incorrectly described him as 
a roofer is rejected, particularly since the record reflects 
he reported working in the field of roofing repair on at 
least one other occasion during VA treatment in March 2002.  
Moreover, the 2005 VA examination included a thorough 
discussion of his history which the Board finds accurate in 
all relevant parts.

The Board finds that entitlement to service connection for 
low back disability is not warranted.  There was no residual 
back disability noted on the separation examination and while 
the Veteran has post service back problems, there is no 
competent evidence that arthritis of the low back was 
manifested within a year of separation from service, and the 
preponderance of the evidence establishes that the Veteran's 
current low back disability is unrelated to service.

The Board has considered the doctrine of reasonable doubt but 
has determined that it is not applicable to this claim 
because the preponderance of the evidence is against the 
claim.


ORDER

Service connection for low back disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


